Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 1 of 14                         PageID 1




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION
                                                                                                      _

DEBBIE GAUGH and ZAN KIRBY,
Individually and on behalf of themselves
and others similarly situated,

Plaintiffs,

                  v.                                   No. ________________
                                                       JURY DEMANDED
POSTAL FLEET SERVICES, INC.,
THE STAGELINE COMPANY,
VILANO EMPLOYMENT SERVICES, INC.,
LESLIE DON DORRIS, individually,
BRENDA DORRIS, individually, and
CRAIG R. GREGORY, individually
                                                       FLSA Opt-in Collective Action
Defendants.                                            Rule 23 Class Action



                       COLLECTIVE AND CLASS ACTION COMPLAINT


       Debbie Gaugh and Zan Kirby (“Plaintiffs”), individually, and on behalf of themselves and

other similarly situated current and former employees, bring this Fair Labor Standards Act (“FLSA”)

collective action and Fed. R. Civ. P. 23 class action against Postal Fleet Services, Inc., The Stageline

Company, Vilano Employment Services, Inc., Leslie Don Dorris, Brenda Dorris, and Craig R.

Gregory (“Defendants”), and allege as follows:

                                         I.      INTRODUCTION

   1. This lawsuit is brought against Defendants as a collective action under the FLSA, 29 U.S.C.

       § 201, et seq., to recover unpaid minimum wages owed to Plaintiffs and other similarly

       situated current and former employees who are members of a class as defined herein and

       currently or previously employed by Defendants.

                                                   1
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 2 of 14                      PageID 2




  2. This lawsuit is also brought against Defendants as a Fed. R. Civ. P. 23 class action, alleging

     breach of contract under the laws of the State of Tennessee to recover unpaid contractual

     wages owed to Plaintiffs and other similarly situated current and former employees who are

     members of a class as defined herein and currently or previously employed by Defendants.

                                II.          JURISDICTION AND VENUE

  3. The FLSA authorizes court actions by private parties to recover damages for violations of

     the FLSA’s wage and hour provisions. Jurisdiction over Plaintiffs’ FLSA claims are based

     on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331. This Court further has jurisdiction over the Fed.

     R. Civ. P. 23 class action claims under 28 U.S.C § 1367 because the claims are so related to

     claims in this action within this Court’s original jurisdiction that they form part of the same

     case or controversy under Article III of the United States Constitution.

  4. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiffs

     were employed by Defendants in this district at all times relevant to this action, Defendants

     regularly conducted and continue to conduct business in this district, and have engaged and

     continue to engage in the wrongful conduct alleged herein in this district during all material

     times in this cause.

                                      III.     CLASS DESCRIPTIONS

  5. Plaintiffs bring this Fed. R. Civ. P. 23(b)(3) class action on behalf of the following similarly

     situated individuals:

             All current and former workers who were employed by and
             performed work for the Defendants in the State of Tennessee
             during the time period of May 16, 2021 through May 28, 2021 and
             who were not paid wages owed by the Defendants (the “TN Rule
             23 class”).




                                                  2
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 3 of 14                       PageID 3




  6. Plaintiffs bring this FLSA collective action on behalf of the following similarly situated

     persons:

             All current and former workers who were employed by and performed
             work for the Defendants in the United States during the time period of
             May 16, 2021 through May 28, 2021 and who is a Named Plaintiff or
             elect to opt-in to this action pursuant to the FLSA, 29 U.S.C. § 216(b).
             (“the FLSA Class”).

                                           IV.       PARTIES

  7. Postal Fleet Services, Inc., (“PFS”) is a Delaware for-profit Corporation with its corporate

     headquarters located at 2808 5th Street N, Suite 501, Saint Augustine, Florida 32084.

     According to its website, PFS operates a satellite office in Nashville, Tennessee. PFS is

     primarily engaged in transportation services for the United States Postal Service (“USPS”)

     and has been an “employer” of Plaintiffs and the putative classes, as that term is defined in

     the FLSA, 29 U.S.C. §203(d), during the relevant period to this action. According to the

     Delaware Secretary of State, PFS, may be served through its registered agent for service of

     process: The Company Corporation, 251 Little Falls Drive, Wilmington, Delaware 19808.

  8. The Stageline Company (“Stageline”) is a sister company to PFS and is primarily engaged

     in transportation services for the USPS and jointly employed Plaintiffs and the putative

     classes. Stageline may be served with process through its registered agent, owner and

     President, Leslie Don Dorris at 2808 5th Street N, Suite 501, Saint Augustine, Florida 32084.

  9. Defendant Vilano Employment Services, Inc. (“Vilano”) is a sister company to PFS and

     primarily engaged in transportation services for the USPS and jointly employed Plaintiffs

     and the putative classes. Vilano may be served with process through its registered agent and

     Treasurer, Craig R. Gregory at 2808 5th Street N, Suite 501, Saint Augustine, Florida 32084.




                                                 3
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 4 of 14                    PageID 4




  10. Leslie Don Dorris was and is the owner and President of PFS, Stageline and Vilano. Don

     Dorris has exercised operational control over PFS, Stageline and Vilano and was an

     “employer” of Plaintiffs and similarly situated employees, as that term is defined in the

     FLSA, 29 U.S.C. §203(d), during the relevant period to this action.

  11. Brenda Dorris was and has been the Vice President of PFS, Stageline and Vilano and has

     been an “employer” of Plaintiffs and similarly situated employees, as that term is defined in

     the FLSA, 29 U.S.C. §203(d), during the relevant period to this action.

  12. Craig R. Gregory was and has been the Treasurer of PFS, Stageline and Vilano and has been

     an “employer” of Plaintiffs and similarly situated employees, as that term is defined in the

     FLSA, 29 U.S.C. §203(d), during the relevant period to this action.

  13. Named Plaintiffs were employed by Defendants in the Western District of Tennessee as truck

     drivers during the relevant period herein.

                     V.      FLSA COLLECTIVE ACTION ALLEGATIONS

  14. Defendants own and operate fleets of trucks, jeeps and other vehicles for providing dedicated

     surface transportation services for the USPS, among others.

  15. Defendants employ truck drivers and mail carriers such as Plaintiffs and members of the

     putative classes.

  16. Defendants have been the “employer” of Plaintiffs and those similarly situated within the

     meaning of 29 U.S.C. § 203(d), during all times material to this Complaint.

  17. Defendants employed Plaintiffs and those similarly situated and were responsible for setting

     and administering wage and compensation policies related to them during the relevant period

     of time in question.




                                                  4
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 5 of 14                     PageID 5




  18. The decisions regarding the compensation of Plaintiffs and other members of the classes, and

     other terms of employment, were made through Defendants’ centralized management, under

     the direction and control of their executives, officers and human resources personnel,

     including Don Dorris, Brenda Dorris and Craig Gregory.

  19. Defendants have refused to pay Plaintiffs and other similarly situated workers any

     compensation at all for the pay period beginning May 16, 2021 through May 28, 2021 (“the

     relevant time period”). Accordingly, Defendants have refused to pay Plaintiffs and the

     classes wages for that time period. Specifically, Defendants have suffered and permitted

     Plaintiffs and members of the putative classes to perform work for Defendants during the

     relevant time period and then refuse to compensate them all together.

  20. In fact, Defendants sent Plaintiffs and putative class members an email, attached as Exhibit

     A, where they state “[a]s some of you may have heard, Postal Fleet Services, Inc. (“PFS”)

     and The Stageline Company (“Stageline”) have an ongoing dispute with the United States

     Postal Service (the “USPS”). The USPS recently made the unilateral decision to setoff

     amounts they claim to have over-advanced on Direct Route Optimization contracts against

     amounts otherwise due to PFS and Stageline. As a result of the USPS’s nonpayment, PFS

     and Stageline will be unable to fund the May 16-28, 2021 payroll under the HCR and CDS

     contracts which the USPS cancelled effective May 28, 2021. We are preparing to sue the

     USPS for non-payment. Unfortunately, it will likely take many months to resolve that claim.

     We apologize for the hardship we know this will cause. “

  21. At all times material to this action, Plaintiffs and those similarly situated are or have been

     “employees” of Defendants as defined by Section 203(e)(1) of the FLSA and, who worked

     for Defendants within the territory of the United States during the relevant time period.



                                                5
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 6 of 14                       PageID 6




  22. At all times material to this action, Defendants have been an enterprise engaged in commerce

     or in the production of goods for commerce as defined by Section 203(s)(1) of the FLSA,

     with annual revenue in excess of $500,000.00.

  23. At all times material to this action, Defendants have been subject to the pay requirements of

     the FLSA because they are an enterprise in interstate commerce and its employees are

     engaged in interstate commerce.

  24. Plaintiffs and all other similarly situated persons are current or former employees of

     Defendants.

  25. The net effect of Defendants’ aforementioned plan, policy and practice of requiring

     Plaintiffs and those similarly situated to perform work without compensating them the

     applicable FLSA minimum wage is that Defendants willfully failed to pay Plaintiffs and

     other class members at least the FLSA minimum wage rates of pay during the relevant time

     period, in order to save payroll costs and payroll taxes. As a consequence, Defendants have

     violated the FLSA and thereby have enjoyed ill-gained profits at the expense of Plaintiffs

     and others similarly situated.

  26. Therefore, Plaintiffs and others similarly situated are entitled and, hereby seek, to a recovery

     of back pay, liquidated damages, attorneys’ fees, interest, and other costs, fees and expenses

     from Defendants for all such aforementioned time that is available under the FLSA as it

     relates to minimum wage.

  27. Although at this stage Plaintiffs are unable to state the exact amount owed to them and other

     members of the classes, they believe sufficient information will become available to them

     through discovery.




                                                 6
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 7 of 14                     PageID 7




           VI.     RULE 23 BREACH OF CONTRACT CLASS ACTION ALLEGATIONS

  28. Defendants own and operate fleets of vehicles and has been providing trucking/distribution

     services to the USPS throughout the southeastern, midwestern and northeastern United

     States.

  29. Defendants employs truck drivers and carriers, such as Plaintiffs and members of the putative

     TN Rule 23 Class.

  30. Defendants promised Plaintiffs and other putative TN Rule 23 Class members that they

     would be compensated at a certain hourly rate for the work they perform for the Defendants.

  31. As explained above, Defendants failed to compensate Plaintiffs and putative TN Rule 23

     Class members for the work they performed between May 16, 2021 and May 28, 2021.

  32. Plaintiffs bring this case as a Fed. R. Civ. P. 23 Class Action on behalf of themselves,

     individually, and on behalf of other potential class members to recover unpaid contractual

     wages owed to them. The proposed class of persons is defined as:

                 All current and former workers who were employed by and
                 performed work for the Defendants in the State of Tennessee
                 during the time period of May 16, 2021 through May 28, 2021 and
                 who were not paid wages owed by the Defendants (the “TN Rule
                 23 class”).

  33. The precise number of TN Rule 23 Class members can be easily ascertained by examining

     Defendants’ payroll, scheduling, timekeeping, personnel, and other work-related records and

     documents.

  34. Common questions law or fact common to the TN Rule 23 Class predominate over questions

     affecting only individual class members. These common questions of law or fact are:

     (a)         Whether a contract existed between Defendants and Plaintiffs and the putative TN

                 Rule 23 Class;



                                                 7
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 8 of 14                  PageID 8




     (b)     Whether the members of the TN Rule 23 Class are entitled to wages from Defendants

             under Tennessee’s law of contracts, quantum meruit, quasi-contract or unjust

             enrichment;

     (c)     Whether Defendants paid members of the TN Rule 23 Class the wages they are owed

             for the relevant time period;

     (d)     Whether the Defendants unlawfully breached their employment agreements with

             Plaintiffs and members of the putative TN Rule 23 Class;

     (e)     The nature and extent of the TN Rule 23 Class-wide injury and the appropriate

             measure of damages for the TN Rule 23 Class;

  35. As demonstrated by the allegations above, Plaintiffs’ claims are typical of the TN Rule 23

     Class’ claims. These claims arose from the same employer pursuant to the same practices

     and policies, and the claims are based on the same legal theories.

  36. The persons in the TN Rule 23 Class identified above are so numerous that joinder of all

     members is impracticable.

  37. The TN Rule 23 Class members are readily ascertainable. For purposes of notice and other

     purposes related to this action, their names and addresses are readily available from

     Defendants.

  38. Plaintiffs are adequate class representatives. Plaintiffs were truck driver employees of

     Defendants who, like the TN Rule 23 Class, were not paid any wages for the relevant time

     period. Therefore, Plaintiffs have an interest in seeking recovery for the same types of

     damages that members of the TN Rule 23 Class would seek.

  39. Plaintiffs’ claims are typical of those claims which could be alleged by any member of the

     TN Rule 23 Class, and the relief sought is typical of the relief which would be sought by


                                               8
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 9 of 14                      PageID 9




     each member of the TN Rule 23 Class in separate actions. All the Tn Rule 23 Class members

     were subject to the same corporate practices of Defendants, as alleged herein, of failing to

     pay all contractually agreed upon wages.

  40. A class action is superior to other available methods for the fair and efficient adjudication

     of this litigation, particularly in the context of a breach of wage contract litigation like the

     present action, where an individual Plaintiff may lack the financial resources to vigorously

     prosecute a lawsuit in federal court against corporate Defendants. Class action treatment will

     permit a large number of similarly situated persons to prosecute their common claims in a

     single forum simultaneously, efficiently, and without the unnecessary duplication of efforts

     and expense that numerous individual actions produce. The adjudication of individual

     litigation claims would result in a great expenditure of Court and public resources; however,

     treating the claims as a class action would result in a significant savings of these costs. The

     members of the Class have been damaged and are entitled to recovery as a result of

     Defendants’ common and uniform policies, practices, and procedures. Although the relative

     damages suffered by individuals in the Class are not de minimis, such damages are small

     compared to the expense and burden of individual prosecution of this litigation.

     Additionally, proceeding as a class action will obviate the need for unduly duplicative

     litigation that might result in inconsistent judgments about Defendants’ practices. As a

     result, class treatment is a superior mechanism for resolving this dispute compared to the

     adjudication of individual litigation claims.

  41. Plaintiffs know of no conflict of interest with the class of employees who worked for

     Defendants.

  42. Current employees are often afraid to assert their rights out of fear of direct or indirect


                                                9
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 10 of 14                     PageID 10




      retaliation. Former employees are fearful of bringing claims because doing so can harm their

      employment, future employment, and future efforts to secure employment. Class actions

      provide class members who are not named in the complaint a degree of anonymity which

      allows for the vindication of their rights while eliminating or reducing those risks.

   43. Plaintiffs have hired the law firms of Weinman and Associates and Jackson, Shields, Yeiser,

      Holt, Owen & Bryant to pursue their claims for unpaid wages. Both firms focus a large share

      of their practice on wage and hour claims under the FLSA and applicable state laws. They

      have represented other employees asserting unpaid wage claims, and other compensable

      time, in numerous other class and collective action cases. They have also represented

      numerous other employees and employers all over the United States in wage and hour claims

      in numerous other types of wage cases.

   44. The class action mechanism is superior to the other available methods for a fair and efficient

      adjudication of the controversy. The expenses, costs, and burden of litigation suffered by

      individual other members of the class in a collective action are relatively small in comparison

      to the expenses, costs, and burden of litigation of individual actions, making it virtually

      impossible for other members of the class to individually seek address for the wrongs done

      to them.

   45. Plaintiffs and other members of the TN Rule 23 Class have suffered and will continue to

      suffer irreparable damage from the unlawful policies, practices, and procedures implemented

      by Defendants.




                                                10
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 11 of 14                   PageID 11




                                           COUNT I

          FAIR LABOR STANDARDS ACT VIOLATIONS – MINIMUM WAGE
                         (On Behalf of the FLSA Class)


   46. Plaintiffs, on behalf of themselves and other members of the FLSA Class, repeat and re-

      allege Paragraphs 1 through 45 above as if they were fully set forth herein.

   47. At all times relevant herein, Defendants have been and continues to be an employer engaged

      in interstate commerce within the meaning of the FLSA, 29 U.S.C. § 206(a) and 207(a).

   48. Pursuant to Defendants’ uniform compensation policies and the aforementioned allegations,

      they have failed to pay Plaintiffs and other members of the FLSA Class the applicable

      minimum wage rate as required by the FLSA for the relevant time period.

   49. Because of Defendants’ failure to pay Plaintiffs and other members of the FLSA Class for

      the aforementioned unpaid worktime, Plaintiffs and other members of the class have not

      received compensation equal to the applicable minimum wage rate of pay as required by the

      FLSA for the relevant time period.

   50. For the relevant time period, Defendants’ uniform plan, policy and practice of willfully

      failing to pay Plaintiffs and members of the FLSA Class at least the required minimum wage

      rate of $7.25 an hour results in Plaintiffs and FLSA Class members’ claims being unified

      through common theories of Defendants’ FLSA violations.

   51. At all times relevant, Defendants have acted without a good faith basis and, have had actual

      knowledge, of willfully refusing to pay Plaintiffs and other members of the FLSA Class for

      all the applicable FLSA minimum wages they are entitled to.

   52. As a result of Defendants’ willful failure to compensate Plaintiffs and other members of the

      FLSA Class for at least the applicable minimum wage rate, they have violated and continue

      to violate the FLSA.
                                               11
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 12 of 14                   PageID 12




   53. Plaintiffs and the other members of the FLSA Class are therefore entitled, and hereby seek,

      to recover compensation for unpaid minimum wages at an hourly rate required by the FLSA,

      and an additional amount as liquidated damages, together with interest, costs, and reasonable

      attorney’s fees.

                                               COUNT II

             RULE 23 CLASS ACTION VIOLATIONS – BREACH OF CONTRACT
                               (On Behalf of the Class)

   54. Plaintiffs assert class breach of contract claims because Defendants entered into valid and

      enforceable contracts with them pursuant to Tennessee law, and with each member of the

      proposed Rule 23 class, pursuant to which Defendants were to pay a specified hourly rate for

      each hour worked. Plaintiffs further assert that they and the TN Rule 23 Class members duly

      performed as agreed, but that Defendants breached the contract by failing to pay them any

      wages during the relevant time period.


   55. In the alternative to the breach of contract class claims, Plaintiffs assert a quantum

      meruit/unjust enrichment claim that they and each member of the proposed TN Rule 23 Class

      provided valuable services to Defendants, that Defendants accepted those services, and that

      Defendants had reasonable notice that class members expected to be compensated for their

      services furnished to Defendants. The reasonable value of the services provided and not paid

      for by Defendants with respect to the TN Rule 23 Class is the difference between the

      difference between the minimum wage they are owed under the FLSA and the hourly rate

      they were promised by Defendants.




                                               12
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 13 of 14                     PageID 13




                                     PRAYER FOR RELIEF

        Whereas, Plaintiffs, individually, and/or on behalf of themselves and all other similarly

situated members of the class, request this Court to grant the following relief against Defendants:

   A.    Designation of this cause as a collective action on behalf of the class and promptly issue

         notice pursuant to 29 U.S.C. § 216(b), apprising class members of the pendency of this

         action and permitting other members of the class to assert timely FLSA claims;

   B.    For an Order finding Defendants liable under the FLSA for unpaid minimum wages due to

         Plaintiffs (and those who have joined in the suit) and for liquidated damages equal in

         amount to the unpaid compensation found due to Plaintiffs;

   C.    For certification of and notice to the FLSA Class and TN Rule 23 Class, as further defined

         and determined by motions practice, and to properly inform them of their rights;

   D.    An award of damages associated with Defendants’ breach of contract;

   E.    An award of all contractually agreed to wages;

   F.    For an Order finding that Defendants’ violations of the FLSA were willful.

   G.    An award of prejudgment and post-judgment interest at the applicable legal rate to

         Plaintiffs and other members of the classes;

   H.    An award of costs, expenses, and disbursements relating to this action together with

         reasonable attorneys’ fees and expert fees to Plaintiffs and other members of the classes;

   I.    Such other general and specific relief as this Court deems just and proper.

                                    JURY TRIAL DEMAND
        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a TRIAL

BY JURY on all issues so triable.




                                                 13
Case 2:21-cv-02419-MSN-atc Document 1 Filed 06/18/21 Page 14 of 14      PageID 14




Dated: June 18, 2021

                                   Respectfully Submitted,

                                    s/J. Russ Bryant
                                   J. Russ Bryant (TN BPR #33830)
                                   Robert E. Turner, IV (TN BPR # 35364)
                                   Robert E. Morelli, III (TN BPR #037004)
                                   JACKSON, SHIELDS, YEISER, HOLT
                                   OWEN & BRYANT
                                   Attorneys at Law
                                   262 German Oak Drive
                                   Memphis, Tennessee 38018
                                   Tel: (901) 754-8001
                                   Fax: (901) 759-1745
                                   rbryant@jsyc.com
                                   rturner@jsyc.com
                                   rmorelli@jsyc.com

                                           &

                                   WEINMAN & ASSOCIATES
                                   Michael L. Weinman
                                   101 N. Highland Ave.
                                   P.O. Box 266
                                   Jackson, Tennessee 38302
                                   Tel: (731) 423-5565
                                   Fax: (731) 423-5450
                                   mike@weinmanthomas.com

                                   Attorneys for the Named Plaintiffs, on behalf of
                                   themselves and all others similarly situated




                                      14
